Altman, J.,
dissents and votes to reverse the order appealed from, grant the plaintiff’s motion, and remit the matter for a hearing on the issue of mistake, with the following memorandum: While stipulations entered in open court should generally not be disturbed (see, Bossom v Bossom, 141 AD2d 794), if it is clear from the record that the stipulation contains a glaring omission, the mistake may be cured (see, Burkart v Burkart, 182 AD2d 798). To permit a hearing on the facts in this case would neither undermine the principle of finality of *747proceedings nor encourage litigants to retract agreements entered in open court.
Here, the plaintiff and her attorney set forth sworn allegations of fact regarding a conversation with counsel for the defendant about the mistaken omission of an annuity policy from the parties’ stipulation of settlement. That conversation took place minutes after the stipulation was placed on the record. It is alleged that opposing counsel acknowledged the mistake and undertook to have his client sign a stipulation to correct the omission. The defendant thereafter refused to permit his lawyer to enter into a new stipulation. The defendant elliptically denied those allegations, while his attorney, allegedly a party to the conversation, submitted an affirmation which was completely unresponsive to the allegations in the moving papers. Under the circumstances, a viable issue was raised regarding a mutual mistake and the court should have directed a hearing.